     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorney for Plaintiff/Counter-Defendant, The Bank of New York Mellon, fka Bank of New York,
 7   as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2007-12T1,
     Mortgage Pass-Through Certificates Series 12T1
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
      BANK OF NEW YORK MELLON, FKA                    Case No.: 2:16-cv-01969-GMN-EJY
11
      BANK OF NEW YORK, AS TRUSTEE FOR
12    THE CERTIFICATEHOLDERS OF CWALT,
      INC., ALTERNATIVE LOAN TRUST 2007-              STIPULATION TO HOLD JUDICIAL
13    12T1, MORTGAGE PASS-THROUGH                     SETTLEMENT CONFERENCE
      CERTIFICATES SERIES 2007-12T1,
14
15                  Plaintiff,
              vs.
16    MEISTER PARK HOMEOWNERS
      ASSOCIATION; NEVADA ASSOCIATION
17
      SERVICES, INC.; SFR INVESTMENTS
18    POOL 1, LLC; DOE INDIVIDUALS I-X,
      inclusive, and ROE CORPORATIONS I-X,
19    inclusive,
20
                  Defendants.
21    ______________________________________
22    AND RELATED CLAIMS.
23          This Stipulation is entered into by Plaintiff/Counter-Defendant The Bank of New York
24   Mellon, fka Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative
25   Loan Trust 2007-12T1, Mortgage Pass-Through Certificates Series 12T1 (BoNYM),
26   Defendant/Counter/Cross-Claimant, SFR Investments Pool 1, LLC (SFR), Defendant Meister
27   Park Homeowners Association (HOA), and Intervenor Defendant Catamount Properties 2018,
28   LLC (Catamount) (collectively, the Parties), by and through their counsel of record.



                                               Page 1 of 3
 1          WHEREAS this dispute arises out of an HOA non-judicial foreclosure sale. The Court has
 2   entered an order granting summary judgment on quiet title to SFR [ECF No. 154]. Claims by
 3   Bank of New York Mellon against the Meister Park Homeowners Association for violation of the
 4   Nevada Deceptive Trade Practices Act remain pending. The parties have agreed that a judicial
 5   settlement conference would be beneficial toward bringing this matter to resolution. Therefore,
 6   the parties request that the Court order a settlement conference.
 7          WHEREAS, the parties understand that the Court is currently available the week of August
 8   23, 2021. The parties are as well. The parties also expect Catamount—who purchased the subject
 9   property at BoNYM foreclosure sale and appeared in this action—will participate. The parties are
10   available to attend in person or by video.
11   ...
12   ...
13   ...
14   ...
15   ...
16   ...
17   ...
18   ...
19   ...
20   ...
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...



                                                  Page 2 of 3
 1          THEREFORE, IT IS HEREBY STIPULATED BY AND AMONG THE PARTIES THAT
 2   the parties request and consent to an order from the Court scheduling a judicial settlement
 3   conference during the week of August 23, 2021.
 4          DATED this 1st day of July, 2021.
 5
      WRIGHT, FINLAY & ZAK, LLP                         LEACH KERN GRUCHOW ANDERSON
 6
                                                        SONG
 7
      /s/ Darren T. Brenner                             /s/ T. Chase Pittsenbarger
 8    Darren T. Brenner, Esq.                           Sean L. Anderson, Esq.
 9    Nevada Bar No. 8386                               Nevada Bar No. 7259
      Aaron D. Lancaster, Esq.                          T. Chase Pittsenbarger, Esq.
10    Nevada Bar No. 10115                              Nevada Bar No. 13740
      7785 W. Sahara Ave., Suite 200                    601 South Seventh Street, 2nd Floor
11    Las Vegas, NV 89117                               Las Vegas, Nevada 89101
12    Attorney for Plaintiff/Counter-Defendant,         Attorneys for Defendant, Meister Park
      The Bank of New York Mellon, fka Bank of          Homeowners’ Association
13    New     York,    as    Trustee  for   the
      Certificateholders    of   CWALT,    Inc.,
14    Alternative    Loan     Trust  2007-12T1,
15    Mortgage Pass-Through Certificates Series
      12T1
16
      KIM GILBERT EBRON                                 HUTCHISON & STEFFEN, PLLC
17
18    /s/ Diana S. Ebron                                /s/ Brenoch Wirthlin
      Diana S. Ebron, Esq.                              Brenoch Wirthlin, Esq.
19    Nevada Bar No. 10580                              Nevada Bar No. 10282
      7625 Dean Martin Drive, Suite 110                 10080 W. Alta Dr., Suite 200
20
      Las Vegas, Nevada 89139-5974                      Las Vegas, Nevada 89145
21    Attorneys for Defendant/Counter/Cross-            Attorneys for Intervenor Defendant
      Claimant, SFR Investments Pool 1, LLC             Catamount Properties 2018, LLC
22
23
                                                         IT IS SO ORDERED:
24
25                                                       ___________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28                                                               July 2, 2021
                                                         DATED: _________________________



                                                Page 3 of 3
